DETAILED ACTION
Response to Amendments
The amendment filed on 1/4/2022 has been entered.  
Claims 21, 23-26, 28-31 and 33-34 remain pending in the application. 

Information Disclosure Statement
Regarding the IDS submitted on 1/6/2022, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 25-26, 30-31 and 35 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20130334278 of Kerr et al. (henceforth Kerr) in view of USPGP# 20110089220 of Ingmanson et al. (henceforth Ingmanson).
Regarding claim 21, Kerr teaches a surgical instrument (Kerr: 100), comprising: 
a handle (Kerr: 103); 
an elongate shaft (Kerr: 104) extending from said handle, 
an end effector (Kerr: 102, 118) extending from said elongate shaft, wherein said end effector comprises: 
an anvil (Kerr: 120); 
an elongate channel (Kerr: 196, 198); and 
a staple cartridge (Kerr: 118) positioned in said elongate channel, and wherein said staple cartridge comprises: 
a longitudinal slot (Kerr: see annotated fig. 7); 
a first row of staple cavities (Kerr: see annotated fig. 7) positioned on a first side of said longitudinal slot (Kerr: see annotated fig. 7), wherein said first row of staple cavities comprises a first amount of staple cavities (Kerr: see annotated fig. 7); 
a second row of staple cavities (Kerr: see annotated fig. 7) positioned on said first side of said longitudinal slot (Kerr: see annotated fig. 7), wherein said second row of staple cavities comprises said first amount of staple cavities (Kerr: see annotated fig. 7); and 
a third row of staple cavities (Kerr: see annotated fig. 7) positioned on said first side of said longitudinal slot (Kerr: see annotated fig. 7), wherein said third row of staple cavities is positioned further away from said longitudinal slot than said first row of staple cavities and said second row of staple cavities (Kerr: see annotated fig. 7), and wherein said third row of staple cavities comprises a second amount of staple cavities that is different than said first amount of staple cavities (Kerr: see annotated fig. 7); and 
a firing member (Kerr: 172, 178) configured to move relative to said end effector to perform a staple firing stroke (Kerr: para 0048), wherein said firing member comprises: 
a proximal portion (Kerr: 172) comprising a laminate portion (Shelton: para 0048); and 
a distal portion (Kerr: 178) extending from said proximal portion (Shelton: see fig. 7), wherein said distal portion comprises: 
a cutting member (Kerr: 182); 
a first laterally extending member (Kerr: 180) configured to cammingly engage said anvil during said staple firing stroke (Kerr: para 0050); and 
a second laterally extending member (Kerr: 184, 186) configured to cammingly engage said elongate channel during said staple firing stroke (Shelton: para 0050), wherein said staple cartridge and said anvil maintain a constant tissue gap during said staple firing stroke (Kerr: para 0049-0050), wherein said firing member moves from a proximal position (Kerr: para 0049-0050) to a distal position (Kerr: para 0049-0050) during said staple firing stroke (Kerr: para 0049-0050), and wherein one of said first laterally extending member and said second laterally extending member is viewable to a user of said surgical instrument through a proximal opening in said end effector when said firing member is in said proximal position (Kerr: see annotated fig. 8 and fig. 2).

Kerr does not explicitly teach at least a portion of said elongate shaft is releasably attachable to said handle. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to at least a portion of said elongate shaft is releasably attachable to said handle, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Kerr, as shown above, teaches the anvil is pivotable relative to the elongate channel between an open position and a closed position and therefore is silent on the elongate channel is pivotable relative to the anvil between an open position and a closed position.
However, Ingmanson teaches a similar surgical instrument staple device (Ingmanson: 10) comprising an elongate channel (Ingmanson: 210), staple cartridge (Ingmanson: 220) housed in the elongate channel and an anvil (Ingmanson: 300) wherein the elongate channel is pivotable relative to the anvil between an open position and a closed position (Ingmanson: para 0040).
Since both Kerr and Ingmanson teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil moves relative to elongate channel) for the other (elongate channel moves relative to the anvil) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

    PNG
    media_image1.png
    713
    1028
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    555
    762
    media_image2.png
    Greyscale

Regarding claim 25, as shown in claim 21, the combination of Kerr and Ingmanson teaches the surgical instrument further comprising an articulation joint (Kerr: 110), wherein said laminate portion of said firing member extends through said articulation joint (Kerr: para 0048).
Regarding claim 26, Kerr teaches a surgical instrument (Kerr: 100), comprising: 
a housing (Kerr: 103); 
an elongate shaft (Kerr: 104) extending from said housing; 
an articulation joint (Kerr: 110) defining an articulation axis (Kerr: para 0042, 0048); 
an end effector (Kerr: 102, except 118) rotatable relative to said elongate shaft about said articulation axis (Kerr: par 0042, 0048), wherein said end effector comprises: 
an anvil (Kerr: 120); and 
an elongate channel (Kerr: 196, 198);
a staple cartridge (Kerr: 118) configured to be seated in said elongate channel, and wherein said staple cartridge comprises: 
a longitudinal slot (Kerr: see annotated fig. 7); 
a pair of inner staple cavity rows (Kerr: see annotated fig. 7) positioned adjacent said longitudinal slot, wherein each said inner staple cavity row comprises a first amount of staple cavities (Kerr: see annotated fig. 7); and 
an outer row of staple cavities (Kerr: see annotated fig. 7) positioned further away from said longitudinal slot than said pair of inner staple cavity rows (Kerr: see annotated fig. 7), wherein said outer row of staple cavities comprises a second amount of staple cavities (Kerr: see annotated fig. 7) that is different than said first amount of staple cavities (Kerr: see annotated fig. 7); and 
a firing member (Kerr: 172, 178) configured to move relative to said end effector to perform a staple firing stroke (Kerr: para 0048), wherein said firing member comprises: 
a laminate portion (Kerr: 172, para 0048) extending through said articulation joint (Kerr: 0048); and 
a distal portion (Kerr: 178) extending from said laminate portion, wherein said distal portion comprises: 
a knife portion (Kerr: 182); 
a first laterally extending member (Kerr: 180) configured to cammingly engage said anvil during said staple firing stroke (Kerr: para 0050); and 
a second laterally extending member (Kerr: 184, 186) configured to cammingly engage said elongate channel during said staple firing stroke (Kerr: para 0050), wherein said distal portion is configured to maintain a constant tissue gap between said staple cartridge and said anvil during said staple firing stroke (Kerr: para 0049-0050), wherein said firing member moves from a proximal position (Kerr: para 0049-0050) to a distal position (Kerr: para 0049-0050) during said staple firing stroke (Kerr: para 0049-0050), and wherein one of said first laterally extending member and said second laterally extending member is viewable to a user of said surgical instrument through a proximal opening in said end effector when said firing member is in said proximal position (Kerr: see annotated fig. 8 and fig. 2).
Kerr, as shown above, teaches the anvil is pivotable relative to the elongate channel between an open position and a closed position and therefore is silent on the elongate channel pivotable relative to the anvil between an open position and a closed position.
However, Ingmanson teaches a similar surgical instrument staple device (Ingmanson: 10) comprising an elongate channel (Ingmanson: 210), staple cartridge (Ingmanson: 220) housed in the elongate channel and an anvil (Ingmanson: 300) wherein the elongate channel is pivotable relative to the anvil between an open position and a closed position (Ingmanson: para 0040).
Since both Kerr and Ingmanson teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil moves relative to elongate channel) for the other (elongate channel moves relative to the anvil) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 30, as shown in claim 26, the combination of Kerr and Ingmanson is silent on wherein at least a portion of said elongate shaft is releasably attachable to said housing. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to at least a portion of said elongate shaft releasably attachable to said housing, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Regarding claim 31, Kerr teaches a surgical instrument (Kerr: 100), comprising: 
a housing (Kerr: 103); 
an elongate shaft (Kerr: 104) extending from said housing; 
an articulation joint (Kerr: 110) defining an articulation axis (Kerr: para 0042, 0048); 
an end effector (Kerr: 102, 118) rotatable relative to said elongate shaft about said articulation axis (Kerr: 0042, 0048), wherein said end effector comprises: 
an anvil (Kerr: 120); and 
an elongate channel (Kerr: 196, 198), wherein said elongate channel is configured to receive a staple cartridge (Kerr: 118), and wherein said staple cartridge comprises: 
a longitudinal slot (Kerr: see annotated fig. 7); 
a pair of inner staple cavity rows (Kerr: see annotated fig. 7) positioned adjacent said longitudinal slot (Kerr: see annotated fig. 7), wherein each said inner staple cavity row comprises a first amount of staple cavities (Kerr: see annotated fig. 7); and 
an outer row of staple cavities (Kerr: see annotated fig. 7) positioned further away from said longitudinal slot than said pair of inner staple cavity rows (Kerr: see annotated fig. 7), wherein said outer row of staple cavities comprises a second amount of staple cavities that is different than said first amount of staple cavities (Kerr: see annotated fig. 7); and 
a firing member (Kerr: 172, 178) configured to move relative to said end effector to perform a staple firing stroke (Kerr: para 0048), wherein said firing member comprises: 
a laminate portion (Kerr: 172) extending through said articulation joint (Kerr: 0048); and 
a distal portion (Kerr: 178) extending from said laminate portion, wherein said distal portion comprises: 
a knife portion (Kerr: 182); 
a first laterally extending member (Kerr: 180) configured to cammingly engage said anvil during said staple firing stroke (Kerr: para 0049-0050); and 
a second laterally extending member (Kerr: 184, 186) configured to cammingly engage said elongate channel during said staple firing stroke (Kerr: para 0049-0050), wherein said firing member moves from a proximal position (Kerr: para 0049-0050) to a distal position (Kerr: para 0049-0050) during said staple firing stroke (Kerr: para 0049-0050), and wherein one of said first laterally extending member and said second laterally extending member is viewable to a user of said surgical instrument through a proximal opening in said end effector when said firing member is in said proximal position (Kerr: see annotated fig. 8 and fig. 2).
Kerr does not explicitly teach at least a portion of said elongate shaft is releasably attachable to said housing. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to at least a portion of said elongate shaft is releasably attachable to said handle, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Kerr, as shown above, teaches the anvil is rotatable relative to the elongate channel between an open position and a closed position and therefore is silent on the elongate channel is rotatable relative to said anvil between an open position and a closed position.
However, Ingmanson teaches a similar surgical instrument staple device (Ingmanson: 10) comprising an elongate channel (Ingmanson: 210), staple cartridge (Ingmanson: 220) housed in the elongate channel and an anvil (Ingmanson: 300) wherein the elongate channel is rotatable relative to the anvil between an open position and a closed position (Ingmanson: para 0040).
Since both Kerr and Ingmanson teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil moves relative to elongate channel) for the other (elongate channel moves relative to the anvil) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 23-24, 28-29 and 33-34 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kerr in view of Ingmanson, and in further view of Demmy et al. (henceforth Demmy) USPGP# 20040243151.
Regarding claim 23, as shown in claim 21, the combination of Kerr and Ingmanson teaches wherein said anvil comprises: a planar portion (Kerr: see annotated fig. 8) having a first thickness (Kerr: thickness of planar portion as shown in annotated fig. 8).  
The combination of Kerr and Ingmanson does not explicitly teach wherein said planar portion comprising forming pockets.
However, Ingmanson teaches a planar portion (Ingmanson: see fig. 9) of an anvil (Ingmanson: 300) having forming pockets (Ingmanson: 310a para 0121).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of the combination of Kerr and Ingmanson, as shown in claim 21, with the addition of forming pockets as taught by Ingmanson order to allow for reliable forming of the staples during firing of the surgical instrument. 
The combination of Kerr and Ingmanson, as shown above, is silent on wherein said planar portion comprise a first thickness; and a distal portion extending distally from said planar portion, wherein said distal portion comprises a second thickness that is smaller than said first thickness.
However, Demmy teaches a similar surgical instrument for stapling (Demmy: 10) comprising an anvil (Demmy: 34, 14) wherein the anvil comprises a planar portion (Demmy: see annotated fig. 3), wherein said planar portion comprise a first thickness (Demmy: see annotated fig. 3); and a distal portion (Demmy: see annotated fig. 3) extending distally from said planar portion, wherein said distal portion comprises a second thickness that is smaller than said first thickness (Demmy: see annotated fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr and Ingmanson, as shown above, with the addition of a distal portion that comprises a second thickness that is smaller than said first thickness as taught by Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007). 


    PNG
    media_image3.png
    422
    728
    media_image3.png
    Greyscale

Regarding claim 24, as shown in claim 21, the combination of Kerr and Ingmanson teaches wherein said anvil comprises: a planar portion (Kerr: see annotated fig. 8).
 The combination of Kerr and Ingmanson does not explicitly teach wherein said planar portion comprising forming pockets.
However, Ingmanson teaches a planar portion (Ingmanson: see fig. 9) of an anvil (Ingmanson: 300) having forming pockets (Ingmanson: 310a para 0121).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of the combination of Kerr and Ingmanson, as shown in claim 21, with the addition of forming pockets as taught by Ingmanson order to allow for reliable forming of the staples during firing of the surgical instrument. 
The combination of Kerr and Ingmanson, as shown above, is silent on a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle.
However, Demmy teaches a similar surgical instrument for stapling (Demmy: 10) comprising an anvil (Demmy: 34, 14) wherein the anvil comprises a planar portion (Demmy: see annotated fig. 3) and a distal portion (Demmy: 14) extending distally from said planar portion, wherein said distal portion extends toward an elongate channel (Demmy: 216 of patent 5,865,361 incorporated by reference in para 0075) at an angle (Demmy: see annotated fig. 3 above).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr and Ingmanson, as shown above, with the addition of a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle, as taught by Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007). 
Regarding claim 28, as shown in claim 26, the combination of Kerr and Ingmanson teaches wherein said anvil comprises: a planar portion (Kerr: see annotated fig. 8) having a first thickness (Kerr: thickness of planar portion as shown in annotated fig. 8).  
The combination of Kerr and Ingmanson does not explicitly teach wherein said planar portion comprising forming pockets.
However, Ingmanson teaches a planar portion (Ingmanson: see fig. 9) of an anvil (Ingmanson: 300) having forming pockets (Ingmanson: 310a para 0121).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of the combination of Kerr and Ingmanson, as shown in claim 21, with the addition of forming pockets as taught by Ingmanson order to allow for reliable forming of the staples during firing of the surgical instrument. 
The combination of Kerr and Ingmanson, as shown above, is silent on wherein said planar portion comprise a first thickness; and a distal portion extending distally from said planar portion, wherein said distal portion comprises a second thickness that is smaller than said first thickness.
However, Demmy teaches a similar surgical instrument for stapling (Demmy: 10) comprising an anvil (Demmy: 34, 14) wherein the anvil comprises a planar portion (Demmy: see annotated fig. 3), wherein said planar portion comprise a first thickness (Demmy: see annotated fig. 3); and a distal portion (Demmy: see annotated fig. 3) extending distally from said planar portion, wherein said distal portion comprises a second thickness that is smaller than said first thickness (Demmy: see annotated fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr and Ingmanson, as shown above, with the addition of a distal portion that comprises a second thickness that is smaller than said first thickness as taught by Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007). 
Regarding claim 29, as shown in claim 26, the combination of Kerr and Ingmanson teaches wherein said anvil comprises: a planar portion (Kerr: see annotated fig. 8).
 The combination of Kerr and Ingmanson does not explicitly teach wherein said planar portion comprising forming pockets.
However, Ingmanson teaches a planar portion (Ingmanson: see fig. 9) of an anvil (Ingmanson: 300) having forming pockets (Ingmanson: 310a para 0121).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of the combination of Kerr and Ingmanson, as shown in claim 21, with the addition of forming pockets as taught by Ingmanson order to allow for reliable forming of the staples during firing of the surgical instrument. 
The combination of Kerr and Ingmanson, as shown above, is silent on a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle.
However, Demmy teaches a similar surgical instrument for stapling (Demmy: 10) comprising an anvil (Demmy: 34, 14) wherein the anvil comprises a planar portion (Demmy: see annotated fig. 3) and a distal portion (Demmy: 14) extending distally from said planar portion, wherein said distal portion extends toward an elongate channel (Demmy: 216 of patent 5,865,361 incorporated by reference in para 0075) at an angle (Demmy: see annotated fig. 3 above).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr and Ingmanson, as shown above, with the addition of a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle, as taught by Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007). 
Regarding claim 33, as shown in claim 31, the combination of Kerr and Ingmanson teaches wherein said anvil comprises: a planar portion (Kerr: see annotated fig. 8) having a first thickness (Kerr: thickness of planar portion as shown in annotated fig. 8).  
The combination of Kerr and Ingmanson does not explicitly teach wherein said planar portion comprising forming pockets.
However, Ingmanson teaches a planar portion (Ingmanson: see fig. 9) of an anvil (Ingmanson: 300) having forming pockets (Ingmanson: 310a para 0121).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of the combination of Kerr and Ingmanson, as shown in claim 21, with the addition of forming pockets as taught by Ingmanson order to allow for reliable forming of the staples during firing of the surgical instrument. 
The combination of Kerr and Ingmanson, as shown above, is silent on wherein said planar portion comprise a first thickness; and a distal portion extending distally from said planar portion, wherein said distal portion comprises a second thickness that is smaller than said first thickness.
However, Demmy teaches a similar surgical instrument for stapling (Demmy: 10) comprising an anvil (Demmy: 34, 14) wherein the anvil comprises a planar portion (Demmy: see annotated fig. 3), wherein said planar portion comprise a first thickness (Demmy: see annotated fig. 3); and a distal portion (Demmy: see annotated fig. 3) extending distally from said planar portion, wherein said distal portion comprises a second thickness that is smaller than said first thickness (Demmy: see annotated fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr and Ingmanson, as shown above, with the addition of a distal portion that comprises a second thickness that is smaller than said first thickness as taught by Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007). 
Regarding claim 34, as shown in claim 31, the combination of Kerr and Ingmanson teaches wherein said anvil comprises: a planar portion (Kerr: see annotated fig. 8).
 The combination of Kerr and Ingmanson does not explicitly teach wherein said planar portion comprising forming pockets.
However, Ingmanson teaches a planar portion (Ingmanson: see fig. 9) of an anvil (Ingmanson: 300) having forming pockets (Ingmanson: 310a para 0121).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of the combination of Kerr and Ingmanson, as shown in claim 21, with the addition of forming pockets as taught by Ingmanson order to allow for reliable forming of the staples during firing of the surgical instrument. 
The combination of Kerr and Ingmanson, as shown above, is silent on a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle.
However, Demmy teaches a similar surgical instrument for stapling (Demmy: 10) comprising an anvil (Demmy: 34, 14) wherein the anvil comprises a planar portion (Demmy: see annotated fig. 3) and a distal portion (Demmy: 14) extending distally from said planar portion, wherein said distal portion extends toward an elongate channel (Demmy: 216 of patent 5,865,361 incorporated by reference in para 0075) at an angle (Demmy: see annotated fig. 3 above).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr and Ingmanson, as shown above, with the addition of a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle, as taught by Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007). 

Response to Arguments
Applicant’s arguments filed on 1/4/2022 have been fully considered:
Amended claims have overcome all 112 (d) or fourth paragraph rejection. 
Applicant’s arguments regarding claims 21 26 and 31, have been fully considered but are not persuasive. 
Regarding claim/s 21, 26 and 31, Applicant contends that Kerr is silent on first or second laterally extending member being viewable when the firing member is proximal position.  However, as shown in new annotated fig. 8, the top laterally extending member will be viewable by a user when the firing member is in proximal position.  Furthermore, the user can remove the cartridge assembly (i.e. when replacing cartridge) which will also expose at least one of the bottom laterally extending member (especially 184).
Conclusion
Prior Art made of record is considered pertinent to Applicant’s disclosure:
USP 5,865,361 of Milliman et al. teaches having a bottom laterally extending member 287 of the firing member 266 visible (in the proximal position) (see figs. 24, 49 and 59).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731